Case 2:20-cv-03797-FLA-JC Document 196 Filed 04/09/21 Page 1 of 2 Page ID #:2568




   1 BROWNE GEORGE ROSS
     O’BRIEN ANNAGUEY & ELLIS LLP
   2
     Thomas P. O’Brien (State Bar No. 166369)
   3   tobrien@bgrfirm.com
     Jennie Wang VonCannon (State Bar No. 233392)
   4
       jvoncannon@bgrfirm.com
   5 David J. Carroll (State Bar No. 291665)
       dcarroll@bgrfirm.com
   6
     Nathan F. Brown (State Bar No. 317300)
   7   nbrown@bgrfirm.com
     801 S. Figueroa Street, Suite 2000
   8
     Los Angeles, California 90017
   9 Telephone: (213) 725-9800
     Facsimile: (213) 725-9808
  10
  11 Attorneys for Plaintiff
  12 Francis J. Racioppi, Jr.
                             UNITED STATES DISTRICT COURT
  13
                          CENTRAL DISTRICT OF CALIFORNIA
  14
  15
  16 FRANCIS J. RACIOPPI, JR.,                   Case No. 2:20-cv-03797-FLA (JCx)
  17                     Plaintiff,              NOTICE OF DISMISSAL
  18
                   vs.
  19
  20 DMITRY BORISOVICH BOSOV, et
     al.,
  21
  22                     Defendants.
  23
  24
  25
  26
  27
  28
       1791735.1                                              Case No. 2:20-cv-03797-FLA (JCx)
                                       NOTICE OF DISMISSAL
Case 2:20-cv-03797-FLA-JC Document 196 Filed 04/09/21 Page 2 of 2 Page ID #:2569




   1                                    NOTICE OF DISMISSAL
   2               WHEREAS, Plaintiff Francis J. Racioppi, Jr. (“Plaintiff”) filed this action on
   3 April 24, 2020;
   4               WHEREAS, on November 17, 2020, Plaintiff and most of the defendants in
   5 this action entered into a confidential Settlement and Release Agreement (“Settlement
   6 Agreement”);
   7               WHEREAS, a copy of the Settlement Agreement is lodged under seal with the
   8 Court at ECF No. 163;
   9               WHEREAS, pursuant to the Settlement Agreement, Plaintiff became obligated
  10 to dismiss this action upon the occurrence of certain events, which have now occurred;
  11               WHEREAS, Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that a
  12 “plaintiff may dismiss an action without a court order by filing . . . a notice of
  13 dismissal before the opposing party serves either an answer or a motion for summary
  14 judgment”;
  15               WHEREAS, no defendant in this action has filed either an answer or a motion
  16 for summary judgment;
  17               NOW THEREFORE, pursuant to Federal Rule of Civil Procedure
  18 41(a)(1)(A)(i), Plaintiff hereby dismisses this action in its entirety without prejudice.
  19
  20 DATED: April 9, 2021                       BROWNE GEORGE ROSS
                                                O’BRIEN ANNAGUEY & ELLIS LLP
  21
                                                   Thomas P. O’Brien
  22                                               Jennie Wang VonCannon
                                                   David J. Carroll
  23
                                                   Nathan F. Brown
  24
  25                                            By:        /s/ David J. Carroll
  26                                                       David J. Carroll
  27                                            Attorneys for Plaintiff Francis J. Racioppi, Jr.

  28
       1791735.1
                                                      -1-              Case No. 2:20-cv-03797-FLA (JCx)
                                             NOTICE OF DISMISSAL
